DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection

Applicant’s Response to Non-Final Office Action
Applicant’s response, dated 27 January 2022, to the non-final rejection dated 28 October 2021 has been received and duly noted.  Amended claims have been received and entered into the record. 

Information Disclosure Statement
The IDS dated 27 January 2022 has been received, entered and considered, a copy is included herein.

Examiner’s Response
The objections and rejections set forth in the previous office action are overcome for the reasons stated in Applicant’s response.

Status of the Claims
Claims 27, 30, 31, 33, 36, 38, 40, 42, 43, 45, 48, 50, 51, 53, 56, 58, 59, 61, 64, 66, 67, 69, 72, 74, 76, 78, 79, 81, 83, 84, 86, 89, 91, 92, and 94 are allowable.
Claim 97 is pending and rejected.


Claims 3, 6, 8, 9, 11, 13, 15, 16, 18, 21, 23, 24, 26, 28, 29, 32, 34, 35, 37, 39, 41, 44, 46, 47, 49, 52, 54, 55, 57, 60, 62, 63, 65, 68, 70, 71, 73, 75, 77, 80, 82, 85, 87, 88, 90, 93, 95, 96, 98, 101, 104-106, 108, 111-113, 115, 120, 122, 125, 127, and 130-133 were cancelled by the Applicant.

New Rejections Necessitated by Applicant’s Amendment

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 97 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 97 recites the limitation "A solid form of claim 27, wherein the solid form is tromethamine salt amorphous having an X-ray diffraction pattern substantially as shown in Figure 35".  
There is insufficient antecedent basis for this limitation in the claims.  
-reflections at 5.2, 16.8, and 25.6 degrees 2, plus or minus 0.2 degrees 2”.  The subject matter of claim 97 therefore does not fall into the scope of claim 27 since the XRPD of the claim 97 amorphous form (figure 35) does not exhibit the XRPD peaks listed in claim 27 and is a distinct from tromethamine salt Form I.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 97 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 97 depends from claim 27.  The subject matter of claim 97 falls completely outside the scope of claim 27.  Therefore, (i) claim 97 does not further limit the subject matter of the claim upon which it depends, and (ii) claim 97 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Suggested Amendment
In order to expedite prosecution, the Examiner suggests an amendment to put the application into condition for allowance as follows.  

DELETE Claims 1, 2, 4, 5, 7, 10, 12, 14, 17, 19, 20, 22, 25, 99, 100, 102, 103, 107, 109, 110, 114, 116-119, 121, 123, 124, 126, 128, 129, 134 and 135.

AMEND Claim 97 as shown below:
97. (Currently amended) A solid formtromethamine salt of a compound having the following formula: 

    PNG
    media_image1.png
    229
    645
    media_image1.png
    Greyscale

wherein the solid form is tromethamine salt amorphous having an X-ray diffraction pattern substantially as shown in Figure 35.
The amendment: (i) cancels the non-elected claims which do not depend from or otherwise require the limitations of an allowable claim, and (ii) amends claim 97 to be an independent claim to overcome the above 112b and 112d issues.  Alternatively claim 97 could be cancelled.

Allowable Subject Matter
The amended claims are directed to solid forms of the tromethamine salt of cilofexor.  Each of present independent claims 27, 36, 40, 48, 56, 64, 72, 76, 81 and 89 (and the above proposed amended claim 97) requires particular three-dimensional structural characteristics as measured by the art-recognized analytical characterization method of XRPD.  
The claims are allowable for at least the reasons found at pages 14-15 of the previous office action. The non-obvious differences between the claimed subject matter and the closest prior art references are set forth therein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625